USCA4 Appeal: 22-6488      Doc: 15         Filed: 11/02/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6488


        DAVID MEYERS,

                            Plaintiff - Appellant,

                     v.

        UNITED STATES OF AMERICA; FEDERAL EMPLOYEES; U.S. DISTRICT
        JUDGES; U.S. MAGISTRATE JUDGES; U.S. MAGISTRATE JUDGE JOI PEAKE;
        CHIEF U.S. DISTRICT JUDGE; SENIOR U.S. JUDGES, U.S. District Court for the
        Middle District of North Carolina; CLERK JOHN BRUBAKER, Greensboro Division,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Max O. Cogburn, Jr., District Judge. (1:22-cv-00207-MOC)


        Submitted: October 7, 2022                                   Decided: November 2, 2022


        Before NIEMEYER and KING, Circuit Judges, and MOTZ, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        David Meyers, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6488      Doc: 15         Filed: 11/02/2022     Pg: 2 of 2




        PER CURIAM:

              David Meyers seeks to appeal the magistrate judge’s report and recommendation

        and has filed a second notice of appeal without designating the order being appealed. This

        court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain

        interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v.

        Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The magistrate judge’s report

        and recommendation is neither a final order nor an appealable interlocutory or collateral

        order. Because the district court has not resolved any of Meyers’ claims and there is no

        final order, we dismiss the appeal for lack of jurisdiction. We deny Meyers’ motion for

        leave to proceed under the Prison Litigation Reform Act without prepayment of fees as

        moot. Meyers’ motions to direct the district court to accept his handwritten complaints, to

        consolidate, and for an extension of time are also denied as moot. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                      DISMISSED




                                                    2